    Case 1:19-cv-00386-SHR-PT Document 92 Filed 05/29/20 Page 1 of 1




           IN THE UNITED STATES DISTRICT COURT
         FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BARRETT S. TUNSIL,            :             Civil No. 1:19-CV-0386
                              :
       Plaintiff,             :             Judge Sylvia H. Rambo
                              :
    v.                        :
                              :
GOVERNOR THOMAS WOLF, et al., :
                              :
       Defendants.            :



                                 ORDER

    AND NOW, this 29th day of Mays 2020, it is ORDERED that:

    1.   Plaintiff’s motion for injunctive relief (Docs. 80 and 81)
         are DENIED.

    2.   Plaintiff’s motion for default (Doc. 82) is DENIED.



                                         s/Sylvia H. Rambo
                                         SYLVIA H. RAMBO
                                         United States District Judge
